                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SHIRLEY A. FLOWERS,                            §
                                               §
                      PLAINTIFF,               §
                                               §
V.                                             §   CIVIL CASE NO. 3:19-CV-1355-N-BK
                                               §
GARY C. THOMAS, ET AL.,                        §
                                               §
                      DEFENDANTS.              §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

Accordingly, Plaintiff’s Motion for Emergency Restraining Order and Injunctive Relief is

DENIED.

       SO ORDERED this 23rd day of July, 2019.




                                            _________________________________
                                            UNITED STATES DISTRICT JUDGE
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SHIRLEY A. FLOWERS,                              §
                                                 §
                      PLAINTIFF,                 §
                                                 §
V.                                               §   CIVIL CASE NO. 3:19-CV-1355-N-BK
                                                 §
GARY C. THOMAS, ET AL.,                          §
                                                 §
                      DEFENDANTS.                §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. Plaintiff filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The

objections are overruled, and the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge. Accordingly, Plaintiff’s Motion for

Emergency Restraining Order and Injunctive Relief is DENIED.

       SO ORDERED this ______ day of _________________, 2019.




                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE
